OPINION

Per Curiam:

The facts in this case are essentially the same as those in Reason v. Sheriff, 94 Nev. 300, 579 P.2d 781 (1978), where we *491reversed a district court order denying habeas corpus because the prosecuting attorney did not tender an acceptable explanation for his failure to timely make arrangements for incriminating evidence to be brought to a preliminary examination.
Here, the prosecuting attorney did not tender an acceptable explanation for his failure to have an interpreter present to assist in the examination of the alleged victim of a larceny.
Accordingly, on the authority of Reason, we reverse and remand this case to the district court with instructions to grant Mark G. Salas’s petition for the writ of habeas corpus. See also Salas v. Sheriff, 91 Nev. 802, 543 P.2d 1343 (1975).